DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claims 1-5, 8-12, 15-19 and 21-22 are allowed.
REASONS FOR ALLOWANCE
3.	The following is an examiner's statement of reasons for allowance: 
Claims 1-5, 8-12, 15-19 and 21-22 are allowable because the prior art made of record (Feuz et al (US 20190179938 A1), Yang et al (US 20190108239 A1) and George et al (US 20120143999 A1)) did not teach or fairly suggest the combination of elements as recited in independent Claims.
Specifically, the prior art Feuz teaches a computer-implemented method, executed on a computing device, comprising:
receiving, via the computing device, a request from a client device to access a file stored in a storage system configured to be communicatively coupled to a plurality of client devices ([0030]-[0032] and Fig 1, server device 118 (computing device) receives a request “query 130” from the client device 102 for a desired file stored in the files126 (storage system)); 
determining whether to delegate the file to the requesting client device based upon, at least in part, a reinforcement learning model, thus defining a file delegation determination ([0028]-[0029], claim 1, “determining a corresponding state for a search request of the plurality of search requests;  processing the corresponding state utilizing a current policy of a reinforcement learning model to generate corresponding action parameters for one or more search actions to be performed by a search engine in response to the search request” see also Fig 3, steps 306, 308 and 310), 
wherein the file delegation determination is based upon, at least in part, a probability of receiving additional requests to access to the file ([0010] - [0012], “the initial search terms can be associated with weights that increase a probability that the recipe document will be provided when the initial search terms are provided in a subsequent search query”, [0011], the file delegation).”, [0043], “the desired file will have a higher probability of appearing in search results 208 earlier in a search session that begins with or includes a search query 224 with the previously provided initial search query 224 terms.”)
monitoring an access pattern associated with the file (Abstract “observing user interactions in association with searching for various files” [0007], cessation event either positive or negative, [0030], “providing search results 110 that are adapted for a user according to previous search queries submitted by the user ...As the user performs searches, receives search results, and interacts with the search results, the client device 102 can generate interaction data 106--and/or the search engine 120 can generate the interaction data 106 based on observed interactions that occur via the client device 102.”, [0043], see also Fig 3, step 312); 
generating a reward for the reinforcement learning model based upon, at least in part, the monitored access pattern associated with the file and the file delegation determination ([0003]-[0004], “a reinforcement learning model can be utilized in the search process, and a policy of the reinforcement learning model can be iteratively updated based on observed user interactions.  The policy of the reinforcement learning model can be iteratively updated based on a reward that is determined based on observed user interactions.”, [0007], A reward is then determined based on the cessation event “the monitored access pattern” (The cessation event can be a "negative" cessation event (i.e., quitting the search session without identifying desired content) or a "positive" cessation event.  The positive cessation event indicates that the user located desired content and can be determined based on various factors.  For example, the positive cessation event can be determined based on a user clicking or otherwise selecting a search result to cause a client device to open or otherwise render corresponding content, optionally combined with the content being opened or otherwise rendered for at least a threshold amount of time.), see also Fig 3, step 314); and 
updating the reinforcement learning model based upon, at least in part, the generated reward and in response to a user-defined threshold number of file delegation determinations ([0003] “a reinforcement learning model can be utilized in the search process, and a policy of the reinforcement learning model can be iteratively updated based on observed user interactions.  The policy of the reinforcement learning model can be iteratively updated based on a reward that is determined based on observed user interactions.”, [0004], “A reinforcement learning model for reducing an amount of time for a user to find a particular search result, and/or otherwise increasing efficiency of the search process, can operate according to a policy that is iteratively updated in accordance with a reward function.  Through updating of the policy based on the reward function, the policy can be trained to reduce a number of operations that are required for a user to reach a particular search result.” [0007]- [0008], “The reward is then utilized to update the policy through training of the policy.”, [0036], “Since the reinforcement learning model is iteratively updated based on a reward that seeks to achieve short and successful search sessions, the policy will be trained to enable prediction of weights that are likely to achieve a short and successful search session given a current state.” [0051], [0053], see also Fig 3, step 316 and [0004], “a number of results viewed by the user” [0007], “a quantity of search results selected” for in response to a user-defined threshold number of file delegation determinations).
However all prior art in the record fail to teach wherein the file delegation determination is based upon, at least in part, a probability of receiving additional requests to access to the file from other client devices during the delegation of the file to the requesting client device; wherein delegating the file to the requesting client device includes caching the file at the requesting client device and processing any changes made to the file locally at the requesting client device.

4.	There are no prior art of record, whether singly or in combination, teach or suggest the above limitations together in conjunction with the other limitations of the independent claims. Therefore, these reasons put the claim in condition of allowance.



6	These features, together with the other limitations of the independent claim are novel and non-obvious over the prior art of record.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CONCLUSION
8.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Yang et al (US 20190108239 A1), [0047], 
George et al (US 20120143999 A1)

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HICHAM SKHOUN/Primary Examiner, Art Unit 2169